1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5

6     YIORKIS PINEDA-LAURENCIO,                         Case No. 2:19-cv-00477-LRH-GWF
7        Petitioner,
                                                        SCHEDULING ORDER
8               v.
9
      WILLIAM GITTERE, et al.,
10
         Respondents.
11

12

13          This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
14   by Yiorkis Pineda-Laurencio, a Nevada prisoner. Pineda-Laurencio initiated this action
15   on March 20, 2019, by filing a pro se habeas petition (ECF No. 2). Pineda-Laurencio
16   also filed a motion for appointment of counsel (ECF No. 3), and the Court granted that
17   motion on April 25, 2019 (ECF No. 4). Appointed counsel, the Federal Public Defender
18   for the District of Nevada, appeared for Pineda-Laurencio on May 24, 2019 (ECF No. 6).
19   Respondents appeared on May 1, 2019 (ECF No. 5).
20          Therefore, the Court will set a schedule for further proceedings in this action, as
21   follows.
22          Amended Petition. If necessary, Petitioner shall file an amended petition for writ
23   of habeas corpus within 90 days after entry of this order. The amended petition shall
24   specifically state whether each ground for relief has been exhausted in state court; for
25   each claim that has been exhausted in state court, the amended petition shall state
26   how, when, and where that occurred. If Petitioner determines that an amended petition
27   need not be filed, then, within 90 days after entry of this order, Petitioner shall file a
28   notice to that effect.
                                                    1
1             Response to Petition. Respondents shall have 60 days following service of the

2    amended petition to file an answer or other response to the amended petition. If

3    Petitioner does not file an amended petition, Respondents shall have 60 days following

4    the due date for the amended petition to file an answer or other response to Petitioner’s

5    petition.

6             Reply. Petitioner shall have 45 days following service of an answer to file a

7    reply. Respondents shall thereafter have 30 days following service of a reply to file a

8    response to the reply.

9             Briefing of Motion to Dismiss. If Respondents file a motion to dismiss, Petitioner

10   shall have 60 days following service of the motion to file a response to the motion.

11   Respondents shall thereafter have 30 days following service of the response to file a

12   reply.

13            Discovery. If Petitioner wishes to move for leave to conduct discovery, Petitioner

14   shall file such motion concurrently with, but separately from, the response to

15   Respondents’ motion to dismiss or the reply to Respondents’ answer. Any motion for

16   leave to conduct discovery filed by Petitioner before that time may be considered

17   premature, and may be denied, without prejudice, on that basis. Respondents shall file

18   a response to any such motion concurrently with, but separately from, their reply in

19   support of their motion to dismiss or their response to Petitioner’s reply. Thereafter,

20   Petitioner shall have 20 days to file a reply in support of the motion for leave to conduct

21   discovery.

22            Evidentiary Hearing. If Petitioner wishes to request an evidentiary hearing,

23   Petitioner shall file a motion for an evidentiary hearing concurrently with, but separately

24   from, the response to Respondents’ motion to dismiss or the reply to Respondents’

25   answer. Any motion for an evidentiary hearing filed by Petitioner before that time may

26   be considered premature, and may be denied, without prejudice, on that basis. The

27   motion for an evidentiary hearing must specifically address why an evidentiary hearing

28   is required and must meet the requirements of 28 U.S.C. § 2254(e). The motion must
                                                   2
1    state whether an evidentiary hearing was held in state court, and, if so, state where the

2    transcript is located in the record. If Petitioner files a motion for an evidentiary hearing,

3    Respondents shall file a response to that motion concurrently with, but separately from,

4    their reply in support of their motion to dismiss or their response to Petitioner’s reply.

5    Thereafter, Petitioner shall have 20 days to file a reply in support of the motion for an

6    evidentiary hearing.

7           IT IS SO ORDERED.

8

9           DATED this 8th day of July, 2019.
10

11                                                      LARRY R. HICKS,
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   3
